     Case 2:19-cv-01063-MCE-DB Document 22 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VONETTA LaBELLE BENOIT,                          No. 2:19-cv-1063 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    PNC BANK; QUALITY LOAN SERVICE
      CORP.,
15

16                       Defendants.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within thirty days after service of the findings and

23   recommendations. ECF No. 21. The time for filing objections has expired, and no party has filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                       1
     Case 2:19-cv-01063-MCE-DB Document 22 Filed 07/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 1, 2020 (ECF No. 21) are ADOPTED in

 3   full;

 4           2. This action is DISMISSED without prejudice; and

 5           3. The Clerk of the Court is directed to close the case.

 6           IT IS SO ORDERED.

 7
     Dated: July 8, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
